Citation Nr: 1456043	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  08-10 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to July 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted service connection for bilateral hearing loss and assigned an initial rating of 10 percent, effective May 26, 2006.  The Veteran subsequently appealed with respect to the initially assigned rating.  In August 2011, the Board remanded the issue of entitlement to an initial higher rating for bilateral hearing for further development. 

In April 2012, the Board denied the Veteran's claim for an increased evaluation for his service-connected bilateral hearing loss and referred the issue of entitlement to a TDIU to the Agency of Original Jurisdiction (AOJ) for appropriate action.  The Veteran appealed the Board's April 2012 decision to the United States Court of Appeals for Veterans Claims (Court), which, in a December 2012 order, granted the parties' joint motion for remand (JMR), modified the Board's April 2012 decision to the extent that it referred rather than remanded the Veteran's TDIU claim, and remanded the case for compliance with the terms of the JMR.

In light of the JMR, the Board remanded the issue of entitlement to a TDIU in April 2013 for further development.  The case has now been returned for final appellate review. 

The Board observes that this case was processed using the electronic Virtual VA and Veterans Benefit Management System claims processing systems.  


FINDING OF FACT

The Veteran's service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation.

CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.  §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R.  § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In the instant case, the Veteran was sent a letter in April 2013 that fully addressed all notice elements for the issue on appeal.  The letter provided information as to what evidence was required to substantiate the Veteran's TDIU claim and of the division of responsibilities between VA and a claimant in developing the information and evidence necessary to substantiate his claim.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish an effective date.  The Board acknowledges that, in the present case, notice was not issued prior to the initial determination on appeal.  However, after issuance of the April 2013 notice, the claim was thereafter readjudicated in a February 2014 supplemental statement of the case.  Accordingly, any timing deficiency has been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

Next, VA has a duty to assist the Veteran in the development of a claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The record contains post-service reports of VA treatment and VA examinations reports.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

The Board recognizes that the Veteran reported receiving Social Security Administration retirement benefits at the most recent May 2013 examination.  While VA's duty to assist generally requires that such records be obtained, VA is only required to obtain Social Security records when those records are potentially relevant to the claim on appeal.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). Relevant records are those that relate to the injury for which benefits are sought and have a reasonable possibility of helping to substantiate the claim.  Id.  However, in the instant case, as the Veteran has clearly reported that he is receiving retirement benefits as opposed to disability benefits, any extant Social Security records do not have a reasonable probability of helping to substantiate the Veteran's claim, and are therefore not relevant to the instant claim.  Golz, 590 F.3d 1317.  As such, VA had no obligation to obtain any Social Security records.  38 C.F.R. § 3.159(c).

Finally, the Board finds that there was substantial compliance with the April 2013  remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In April 2013, the Board directed the AOJ to send VCAA notice informing the Veteran of the information and evidence necessary to substantiate a claim for a TDIU.  The AOJ was also directed to obtain additional VA treatment records dated from May 2011.  As noted above, the Veteran was sent VCAA notice in April 2013.  Moreover, additional VA treatment records dated through January 2014 were associated with the Veteran's Virtual VA record.  The AOJ was also directed to afford the Veteran a VA examination to address the functional impact his hearing loss has on his employment.  The Veteran was afforded a VA examination with opinion in May 2013.  As the VA examination with opinion was prepared by a competent clinician who considered the Veteran's claims file and medical history in the report and provided an opinion, complete with rationale, the Board finds that the opinion is adequate to adjudicate the Veteran's claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, the Board finds that there was substantial compliance with the prior Board remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, supra.

Accordingly, the Board finds that all reasonable efforts have been undertaken by VA with respect to the instant appeal, and no further development is required under these circumstances.  For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

The Veteran is seeking entitlement to TDIU.  In order to establish service connection for a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A.  § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when there is only one such disability, such is ratable at 60 percent or more and, if are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

Initially, the Board observes that, as of April 29, 2013, the Veteran was service connected for hearing loss, rated as 50 percent disabling, and tinnitus, rated as 10 percent disabling.  As these disabilities result from a common etiology, they may be considered one disability under 38 C.F.R. § 4.16(a).  As such, when combining the Veteran's hearing loss and tinnitus, he had a 60 percent rating.  In turn, the Veteran is found to have one disability rated at 60 percent.  In sum, the Veteran's service-connected disabilities satisfy the schedular criteria for a TDIU as of April 29, 2013.  38 C.F.R. § 4.16(a).  

However, prior to April 29, 2013, as the Veteran's hearing loss was rated as 10 percent disabling from May 26, 2006, and as 20 percent disabling from September 29, 2011, and, as the Veteran was not awarded service connection for tinnitus until September 29, 2011, the Veteran did not meet the scheduler criteria for a TDIU.    

However, it is VA policy that all Veterans who are unable to work due to a service connected disability will be awarded TDIU.  38 C.F.R. § 4.16(b).  Where a Veteran does not meet the percentage requirements, but there is evidence of unemployability, the claim for TDIU will be referred to the Director of VA's Compensation and Pension Service.  38 C.F.R. § 4.16(b).  If the Veteran does not meet the percentage requirements, the Board cannot grant TDIU in the first instance, but must first insure that the TDIU claim is referred to the Director of Compensation and Pension (C&P) for adjudication.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

Therefore, the Board must determine whether there is evidence of unemployability prior to April 29, 2013 to warrant referral to the Director of C&P, and whether the Veteran's service-connected disabilities rendered the Veteran unable to secure or follow a substantially gainful occupation from April 29 2013.  Factors such as employment history, as well as educational and vocational attainments, are for consideration.  The Board emphasizes that a total rating based on individual unemployability is limited to consideration of service-connected disabilities.  

The evidence of record has been thoroughly reviewed.  In this regard, as will be discussed throughout the remainder of the decision, the record reflects that the Veteran worked for 30+ years in the construction industry.  At an October 2007 VA examination, he reported that he had difficulty understanding speech in most environments, especially in a crowd.  In a November 2007 statement, he reported that his hearing loss was a job safety hazard.  At a December 2008 VA examination, it was noted that the Veteran complained of poor speech understanding and constant tinnitus all of the time.  It was further observed that he was a construction worker-roofer for 30+ years.  VA treatment records dated through January 2014 continue to show complaints and treatment referable to the Veteran's hearing difficulties, to include constant tinnitus and the use of hearing aids and, in December 2013, the implantation of a bone-anchored hearing aid in the left ear.  Nevertheless, these records do not otherwise offer any opinion on the Veteran's functional impairment due to his hearing loss and tinnitus.

In September 2011, the Veteran was afforded a VA examination to address the severity of his hearing loss and tinnitus.  The claims file was reviewed.  The examiner found that the Veteran's hearing loss did impact his daily life, including his ability to work.  In this regard, the examiner noted that the Veteran relied on his hearing aid.  However, his hearing loss, in isolation, did not preclude his ability to gain and maintain employment.  The Veteran had reported that he last worked in roofing and subcontracting.  He could be expected to be able to complete these physical type jobs.  However, he would have significant difficulty communicating with customers and coworkers depending on the communication situation.  The Veteran would be expected to understand speech fairly well in quiet situations involving good eye contact, with or without his hearing aid system.  Nevertheless, in situations where there was background noise or competing sound sources, the Veteran would be expected to have significant difficulty understanding speech.  He would also have difficulty from a distance without visual cues from the speaker.  He would further have difficulty detecting certain high-pitched indicator tones and localizing sound sources.  The examiner found that the Veteran's tinnitus did not impact his ability to work.  

In a December 2011 statement, the Veteran reported that his hearing loss impaired his ability to communicate with others and isolated him from family and friends.  He also stated that he irritated other people because they constantly had to repeat themselves.  He said that his hearing aids did not work and it was depressing when he could not enjoy certain events.  

In an April 2013 statement, the Veteran reported that he had not been employed for five years because he was not able to perform his work without presenting a danger to himself and his helper.  He provided that, as a roofing contractor, communication and sound location was crucial.  His hearing loss had made him take early social security retirement.  He again indicated that it was very depressing when trying to communicate with others and participate in activities.  He concluded that not being able to hear was very frustrating.  

The Veteran was afforded another VA examination in May 2013.  The claims file was reviewed again.  Again, the examiner determined that the Veteran's hearing loss did impact his ability to work.  The Veteran reported that his previous work experience was working with sheet metal and roofing.  He stated that he cut and installed sheet metal, but discontinued working in 2008.  When asked why he stopped working and if it had anything to do with any disability, the Veteran responded that he could do the work, but the economy got bad.  The Veteran was questioned specifically with regard to his service-connected hearing loss and how it affected his work.  He responded that he has "to ask people to repeat everything . .  . it's hard to describe."   The Veteran reported that he has difficulty understanding in background noise and when trying to hear someone with a soft voice.  He stated that "one-on-one, I can hear them pretty good."  With regard to the examiner s opinion dated September 29 2011, the examiner concurred with all statements made. The main point with regard to the Veteran's hearing loss is that he would be expected to have more frequent misunderstandings when in a noisy environment, but would be able to communicate well in relatively quiet settings.  

The examiner opined that the Veteran would be able to continue working in the same vocational areas for which he has experience with limited interference from his service-connected hearing loss.  He indicated that such finding was supported by the Veteran's own statements.  In this regard, the Veteran's current hearing sensitivity permits adequate communication with some limitations as described in the September 2011opinion and in the above statements.  

The examiner also determined that the Veteran would also be able to obtain and maintain other types of employment whether physical or sedentary with respect to his current hearing loss.  The Veteran would be less suited for occupations where communication is critical enough that errors would pose a safety issue (radio communication-emergency personnel, air traffic controller, etc.).  Occupations that
involve significant use of radio or telephone communications are not ideal
because the Veteran is unable to use visual cues to enhance understanding.  Otherwise the Veteran could perform many jobs whether physical or sedentary.

The Board notes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  However, medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity.  38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  In this regard, the Board accords great probative weight to the aforementioned VA examiners' opinions.  Specifically, both the September 2011 and May 2013 VA examiners considered the full record, to include the Veteran's work history in the construction industry and his complaints regarding the impact his bilateral hearing loss and tinnitus have on his ability to perform his employment duties, in offering thorough opinions regarding the Veteran's functional impairment due to his service-connected disabilities.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Consequently, the Board assigns great probative value to the VA examiner's opinions.
  
Thus, based on the highly probative September 2011 and May 2013 VA examinations with opinions, the Board finds that the Veteran is not unemployable due to his service-connected disabilities.  As such, referral to the Director of C&P for extraschedular consideration prior to April 29, 2013 is not warranted.  While the examiners observed some limitations that impacted the Veteran's ability to work in his usual field, there is simply no competent medical evidence to support the finding that the Veteran's disabilities preclude his ability to work in the construction industry, or another area of work.  Importantly, the only medical opinions addressing this matter weigh against the claim.  In this regard, the examiners indicated that the Veteran could still perform physical and/or sedentary work and provided a rationale for this finding.  The Board also finds it significant that the Veteran himself reported at the most recent VA examination that he left his prior employment in 2008 due to economic reasons as opposed to not being able to perform his duties.  

Furthermore, to the extent that the Veteran and/or his representative have attempted to establish the Veteran's entitlement to a TDIU on the basis of lay assertions alone, the Board emphasizes that neither the Veteran nor his representative is shown to possess expertise in medical or vocational matters.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Rather, while they are competent to describe the Veteran's difficulty hearing at various times, to include while at work, they are not competent to offer an opinion regarding the functional impact such has on his ability to maintain gainful employment in a variety of fields.  Hence, the lay assertions in this regard have no probative value and are outweighed by the more probative medical opinions.  In this regard, the competent medical evidence offering detailed specific specialized determinations on the Veteran's functional impairment are the most probative evidence; the medical evidence also largely contemplates the Veteran's assertions concerning his employment and descriptions of symptoms.  

For the foregoing reasons, the Board finds that the Veteran's service-connected disabilities do not preclude substantially gainful employment.  In conclusion, the preponderance of the evidence is against entitlement to a TDIU due to service-connected disabilities.  It follows that there is not such a balance of the positive evidence with the negative evidence to otherwise permit a favorable determination on this issue.  38 U.S.C.A. § 5107(b).  



ORDER

A TDIU is denied.  




____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


